Appellant was convicted in the District Court of Shelby County of selling intoxicating liquor, and his punishment fixed at confinement in the penitentiary for a period of one year.
There is no statement of facts in the record. Appellant has a bill of exceptions to the failure and refusal of the learned trial judge to submit to the jury his application for a suspended sentence. It appears from the statements in said bill of exceptions that at the time appellant was more than twenty-five years of age. This court has upheld the provisions of the statute denying to one twenty-five years of age and upward the right of suspended sentence in this character of case. Davis v. State,93 Tex. Crim. 192. This matter is complained of in a different form in another bill of exceptions. No other matters are before us for consideration in connection with this appeal, and in the absence of a statement of facts we are called on only to pass upon the matters appearing in the transcript. The indictment appears to be sufficient, as is also the charge of the court to which no exception was reserved.
No error appearing, an affirmance will be directed.
Affirmed.